TORRES, District Judge,
concurring.
I agree that Egbert did not violate Rule 1.7 because he had a reasonable basis for believing that his responsibilities to Raposa and Ouimette would not adversely affect or materially limit his representation of the other; and, because the evidence indicates that he obtained the consent of both clients before undertaking to represent Raposa. However, it is my opinion that Egbert’s interactions with Raposa, violated Rule 4.2.
In my view, the phrase “in representing a client” does not limit Rule 4.2’s prohibition against communicating with a represented party to situations in which a lawyer is acting for the express purpose of advancing his client’s interests. Rather, I read that phrase to mean that the prohibition as applying to communications with a represented party that occur while the lawyer is representing a client who has an interest in the matter discussed or during the course of that representation. It is difficult to imagine how an attorney can set aside his representation of a client while communicating with a third party regarding a matter that is the subject of the representation.
Rule 4.2 serves several purposes. It “preservéis] the integrity of the attorney-client relationship” and the attorney’s ability to effectively represent the client without outside interference that may undermine that relationship. See, Polycast Technology Corp. v. Uniroyal, Inc., 129 F.R.D. 621, 625 (S.D.N.Y.1990); see also ABA Formal Ethics Op. 95-396 (1995); Charles W. Wolfram, Modem Legal Ethics § 11.6.2 n. 31 (1986). In addition, it protects a represented party from the dangers inherent in dealing directly with a trained lawyer who represents another party with respect to the same matter. See Lindquist, supra, at 267; Neals-Erik William Delker, Comment, Ethics and the Federal Prosecutor: The Continuing Conflict over the Application of Model Rule to Federal Attorneys, 44 Am.U.L.Rev. 855, 861 (1995). For example, the rule “reduee[s] the likelihood that clients will disclose privileged or other information that might harm their interests,” ABA Formal Ethics Op. 95-396 (1995), and prevents clients from committing imprudent acts that may operate to their disadvantage.
To make the applicability of Rule 4.2 contingent upon the motive of the other party’s lawyer would undermine those purposes. The rule does not leave it to the judgment of the other party’s lawyer to determine whether the communication will interfere with the attorney-client relationship or may result in some disadvantage to the represented party. Consequently, it is immaterial whether the other party’s lawyer believes that his client’s interests conflict with those of the represented party. Although the risk of disadvantage is greater when the communicating lawyer’s client and the represented party have adverse interests, Rule 4.2 “prohibit[s] contact with any represented person, including those whose interests are apparently not adverse to the interests of an existing client of the lawyer.” Wolfran, supra, § 11.6.2. (emphasis in the original).
In this case, it is clear that Egbert still was representing Ouimette when he commu*32nicated with Raposa. Those communications took place in November of 1995 and Ouimette was not sentenced until the following January. Furthermore, there is no question that the communications took place without Lutes’ knowledge. Egbert, himself, candidly acknowledges that he did not even attempt to reach Lutes until at least November 7, several days after having twice talked with Raposa, persuading Raposa to submit to a polygraph examination, disclosing the results to Leavey and attempting to persuade Leavey to reevaluate the case.
I cannot accept the argument that, by subscribing to the “joint defense agreement,” Lutes consented to those communications. A joint defense agreement permits a lawyer to talk to other defendants for the purpose of preparing a defense for the lawyer’s client that is consistent with the positions taken by the other defendants. Since the relevant communications between Egbert and Raposa occurred after Ouimette’s conviction, they could not have been for the purpose of preparing any defense common to Ouimette and Raposa. Indeed, Egbert, himself, apparently concedes that the joint defense agreement ended when Ouimette’s trial concluded, (7/11/96 Tr. at 165), and describes those communications as discussions about prospective representation rather than discussions pursuant to the “joint defense agreement.” (7/11/96 Tr. at 97-98.)
I also am unpersuaded by the argument that Rule 4.2 is inapplicable because Egbert was communicating with Raposa about possible representation. Rule 4.2 contains no such exception. I agree that a client is not irrevocably bound to his attorney and may discuss, with another lawyer, the possibility of changing counsel. However, the client’s freedom to change attorneys does not relieve prospective replacement counsel of his ethical obligations. Since Egbert still was representing Ouimette, Rule 4.2 prohibited him from communicating with Raposa about the same matter.
In any event, Egbert’s communications with Raposa went well beyond mere discussions about the possibility of representation. By persuading Raposa to submit to a polygraph examination, disclosing the results to Leavey and attempting to convince Leavey to reevaluate the ease, Egbert, admittedly, engaged in acts amounting to actual representation of Raposa while Raposa still was represented by Lutes. (7/11/96 Tr. at 52.)
Finally, it is of no consequence that the discussions were initiated by Raposa. A lawyer has an obligation to abide by ethical strictures even though he may be requested to do otherwise. See ABA Formal Ethics Op. 95-396 (1995).
In short, in my judgment Egbert violated Rule 4.2. Nevertheless, I agree that no sanction is warranted because I am convinced that he acted out of a desire to help Raposa and Raposa’s counsel agrees that the actions taken did not prove harmful to Raposa’s interests.